UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-04670 Deutsche Global/International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 8/31 Date of reporting period: 2/28/2015 ITEM 1. REPORT TO STOCKHOLDERS February 28, 2015 Semiannual Report to Shareholders Deutsche Global Growth Fund Contents 3 Letter to Shareholders 4 Performance Summary 8 Portfolio Management Team 9 Portfolio Summary 11 Investment Portfolio 19 Statement of Assets and Liabilities 21 Statement of Operations 23 Statement of Changes in Net Assets 24 Financial Highlights 34 Notes to Financial Statements 47 Information About Your Fund's Expenses 49 Advisory Agreement Board Considerations and Fee Evaluation 54 Account Management Resources 56 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Emerging markets tend to be more volatile than the markets or more mature economies, and generally have less diverse and less mature economic structures and less stable political systems than those of developed countries. Investing in foreign securities presents certain risks, such as currency fluctuations, political and economic changes, and market risks. The fund may lend securities to approved institutions. Small company stocks tend to be more volatile than medium-sized or large company stocks. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: From an economic standpoint, the view seems brighter than it has been for several years. Multiple signs suggest sustainable growth, at least for the near term. Our economists at Deutsche Asset & Wealth Management expect the global economy to accelerate in 2015, led by the United States and China. That is heartening news. Yet one cannot ignore the complexities of an increasingly interconnected global economy. Low oil prices, a stronger employment picture and consumer spending bode well for the domestic economy, at least in the short term. Yet sluggish growth abroad, falling commodity prices and the strong U.S dollar may be headwinds to global growth and American exports. And, as we have seen time and again, any number of factors can unexpectedly shift the markets and the overall outlook. The take-away message amidst these mixed signals: Be prepared to stick to your long-term plan, with a portfolio that can help weather short-term fluctuations. When in doubt, or if your individual situation or objectives change, talk with a trusted financial professional before taking action. For timely information about economic developments and your Deutsche fund investment, we hope you will visit us at deutschefunds.com. There you will find the views of our Chief Investment Officer and economists. It is a resource we are proud to offer to help keep you up-to-date and make informed decisions. As always, we thank you for your continued investment and the opportunity to put our capabilities to work for you. Best regards, Brian Binder President, Deutsche Funds Performance Summary February 28, 2015 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge –0.35% 1.15% 8.57% 5.98% Adjusted for the Maximum Sales Charge (max 5.75% load) –6.08% –4.67% 7.29% 5.36% MSCI World Index† 2.14% 7.87% 11.69% 6.35% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –1.89% 6.97% 5.92% Adjusted for the Maximum Sales Charge (max 5.75% load) –7.53% 5.71% 5.30% MSCI World Index† 4.94% 10.20% 6.03% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge –0.69% 0.38% 7.73% 5.11% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –4.66% –2.62% 7.58% 5.11% MSCI World Index† 2.14% 7.87% 11.69% 6.35% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –2.66% 6.16% 5.05% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) –5.58% 6.00% 5.05% MSCI World Index† 4.94% 10.20% 6.03% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 Unadjusted for Sales Charge –0.72% 0.42% 7.76% 5.19% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –1.71% 0.42% 7.76% 5.19% MSCI World Index† 2.14% 7.87% 11.69% 6.35% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge –2.64% 6.19% 5.12% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) –2.64% 6.19% 5.12% MSCI World Index† 4.94% 10.20% 6.03% Class R 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 No Sales Charges –0.50% 0.89% 8.24% 5.69% MSCI World Index† 2.14% 7.87% 11.69% 6.35% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges –2.17% 6.66% 5.63% MSCI World Index† 4.94% 10.20% 6.03% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 2/28/15 No Sales Charges –0.24% 1.40% 8.85% 6.28% MSCI World Index† 2.14% 7.87% 11.69% 6.35% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges –1.65% 7.26% 6.22% MSCI World Index† 4.94% 10.20% 6.03% Institutional Class 6-Month‡ 1-Year 5-Year Life of Class* Average Annual Total Returns as of 2/28/15 No Sales Charges –0.23% 1.41% 8.87% 5.25% MSCI World Index† 2.14% 7.87% 11.69% 6.58% Average Annual Total Returns as of 12/31/14 (most recent calendar quarter end) No Sales Charges –1.64% 7.28% 4.61% MSCI World Index† 4.94% 10.20% 6.11% Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit deutschefunds.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated December 1, 2014 are 1.50%, 2.28%, 2.23%, 1.86%, 1.20% and 1.17% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Prior to February 1, 2014, the fund had a sub-advisor and a different management team that operated with a different investment strategy. Performance may have been different if the fund’s current investment strategy had been in effect. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended February 28 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Institutional Class commenced operations on August 26, 2008. The performance shown for the index is for the time period of August 31, 2008 through February 28, 2015 (through December 31, 2014 for the most recent calendar quarter end returns), which is based on the performance period of the life of Institutional Class. † The Morgan Stanley Capital International (MSCI) World Index is an unmanaged index that tracks the performance of stocks in select developed markets around the world, including the U.S. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 2/28/15 $ 8/31/14 $ Distribution Information as of 2/28/15 Income Dividends, Six Months $ $
